Citation Nr: 0001519	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  94-10 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed  back 
disorder.  

2.  Entitlement to service connection for a claimed left ear 
disorder, to include hearing loss, tinnitus and otitis media.  

3.  Entitlement to an increased evaluation for the service-
connected post-traumatic stress disorder (PTSD), currently 
rated 70 percent disabling.  

4.  Entitlement to an increased evaluation for the service-
connected varicose veins, currently rated 30 percent 
disabling.  

5.  Entitlement to an increased (compensable) evaluation for 
the service-connected residuals of a perforated left tympanic 
membrane.  

6.  Entitlement to an increased (compensable) evaluation for 
the service-connected residual right hand scar.  


REPRESENTATION

Appellant represented by:	Mary G. Senders, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from January 1943 to 
October 1945 and from June 1951 to January 1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a an April 1992 rating decision of the 
RO which, in pertinent part, granted service connection for a 
perforated left tympanic membrane and increased the rating 
for the veteran's service-connected varicose veins to 
10 percent.  

A Hearing Officer's decision in August 1993 granted service 
connection for PTSD and denied the reopened claim of service 
connection for a back disorder. The grant of service 
connection for PTSD was effectuated by an RO rating decision 
in September 1993 and this disorder was rated as being 
30 percent disabling.  

The RO, in a rating decision dated in February 1996, 
increased the evaluation for the PTSD to 70 percent disabling 
and the rating for the varicose veins to 30 percent.  The 
veteran also was assigned a total rating based on individual 
unemployability due to service-connected disabilities, 
effective on November 1, 1991.  

The Board remanded the case for further development in 
September 1998.  

(The issues of increased ratings for the service-connected 
varicose veins and residuals of the perforated left tympanic 
membrane are the subjects of the Remand portion of this 
document.)  



FINDINGS OF FACT

1.  The veteran has presented claims of service connection 
for a low back disorder and left ear disorders including 
hearing loss, tinnitus and otitis media that are plausible.  

2.  The veteran's service-connected PTSD is not shown to be 
productive of more than severe impairment of social and 
industrial adaptability; neither total occupational and 
social impairment nor a demonstrable inability to obtain or 
retain employment due to solely to PTSD symptomatology is not 
shown.  

3.  The veteran's service-connected right hand scar is not 
shown to be productive of any functional limitation or to be 
painful and tender on objective demonstration.  





CONCLUSIONS OF LAW

1.  The veteran has submitted well-grounded claims of service 
connection for a back disorder and a left ear disorder, to 
include hearing loss, tinnitus and otitis media.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  

2.  The schedular criteria for a rating greater than 
70 percent for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 
(effective prior to November 7, 1996); 4.130 including 
Diagnostic Code 9411 (effective as of November 7, 1996) 
(1999).  

3.  The schedular criteria for a compensable rating for the 
service-connected residual right hand scar have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.7, 4.118 including Diagnostic Codes 7803, 
7804, 7805 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Of the issues before the Board, one concerns the question of 
entitlement to service connection for a back disorder.  While 
in basic training, the veteran claims that he volunteered to 
be a paratrooper and was transferred to Georgia.  The veteran 
asserts that he first injured his back in his seventh 
training jump when he hit a blacktop and fell into a ditch.  
Afterwards, he was taken to the hospital and found to have 
fractured his back and legs.  His second back injury was 
sustained while the veteran was stationed at Fort McClellan.  
During a calisthenics exercise, where a telephone pole was 
used, the veteran was distracted while the pole was thrown to 
his squad.  It landed hitting him in the back.  

A careful review of the service medical records from the 
initial period of service shows that the veteran underwent an 
induction examination in January 1943.  No significant 
defects or abnormalities were detected.  His hearing was 
normal.  The veteran was found to be qualified for active 
duty.  

The service medical records, daily sick call and morning 
reports, dated in June and July 1943, show that the veteran 
was hospitalized.  However, the reason for his admittance and 
treatment were not noted.  Sick call records dated in August 
1945 documented that the veteran was seen for discharge 
running from the left ear.  A diagnosis of acute otitis media 
was recorded.  

On the veteran's October 1945 medical examination for service 
separation, the medical history noted that the veteran had a 
perforated left eardrum in service.  Treatment for other 
disabilities was not mentioned.  On examination, his hearing 
was found to be normal.  A musculoskeletal disability was 
neither detected nor mentioned in the clinical findings of 
the examination.  

The veteran was examined for his subsequent period of service 
in July 1950.  The examination report related that the spine, 
extremities, gait and feet were normal.  

An April 1951 service medical examination noted that the 
veteran had injured his back in 1943 and that his injury was 
treated and resulted in no residual symptoms.  The veteran 
reported that he reinjured his back by lifting in 1946 and 
had since then suffered from recurrent low back pain, but 
obtained relief with a sacroiliac belt.  X-ray examination of 
the lumbar spine was negative.  He had an exaggeration of the 
lumbar curve that reversed partially with forward bending.  
No spasms were observed.  There was some tenderness over the 
upper sacrum.  Straight leg raising tests were negative.  
There were no neurological findings.  No other physical 
defects or abnormalities were recorded.  

Sick call reports, dated in June and July 1951, documented 
that the veteran was seen for complaints of low back pain.  
It was noted that he had injured his back in 1946 and had 
since continued to have back pain with no radiation.  The 
examiner noted that the veteran had no objective evidence of 
disabling back disease.  He was scheduled for physical 
therapy.  A diagnosis of chronic lumbosacral strain was 
given.  

In April 1952, the veteran presented at a base infirmary with 
complaints of back pain.  The examination report related 
that, in 1943, the veteran had injured his back in a 
parachute jump.  No hospitalization was received at that 
time.  He reinjured his back in 1946 in civilian life while 
lifting and received treatment from a private physician in 
1948 who diagnosed him with spondylolisthesis.  At the time 
of the examination, the veteran indicated that he had low 
back pain from prolonged standing and difficulty raising 
after bending.  X-ray examination was normal with no showing 
of spondylolisthesis.  Possible spondylolisthesis was the 
diagnostic impression.  It was noted that the veteran had a 
mild case of otitis externa in the left ear.  

An October 1952 injury report noted that the veteran had 
fainted in the bathroom and sustained a bruise to the back at 
the time.  He was again seen in December 1952 for complaints 
of continuous low back pain.  No diagnosis was given.  

The veteran was discharged from the military in January 1953.  
The report of the 1943 back injury was noted in the medical 
history, and it was recorded that the veteran had worn a back 
support since 1948.  The examination results revealed that 
there were mild varicose veins in the right leg, minimal 
bilateral hernia, and a 2-inch scar in the palmar aspect of 
the right hand.  Audiometric findings were within normal 
range.  No other physical defects or abnormalities were 
clinically diagnosed at separation.  

In January 1953, the veteran filed a claim of service 
connection for a left ear condition, back disorder and 
varicose veins.  He asserted that treatment for a back 
disorder was received in March and July 1943 at the 
dispensary at Fort McClellan, in Alabama, and the 78th 
Station Hospital, in Algiers.  He was then seen in July 1951, 
April 1952 and January 1953, at the Base Hospital at Fort 
Leonard Wood, Missouri, and Wolters Air Force Base in Texas.  
Also the veteran claimed that he was treated for an ear 
condition in October 1951, and January 1953 at the Columbus 
General Depot at Fort Hayes, in Columbus, Ohio, and Wolters 
Air Force Base Hospital.  

In a statement received in March 1953, a private physician, 
Stuart Chance, M.D., noted that the veteran was under his 
care at various times from July 1946 to February 1951.  He 
further stated that, according to his memory, treatment was 
rendered to the veteran for inflammation of vertebrae and 
neuritis of the back.  

The veteran was examined by VA in June and July 1953.  The 
veteran complained of low back pain and spasms.  The June 
1953 examination report showed that the right ear had old 
scarring at the elliptical areas.  Otherwise, it was 
negative.  The left ear had scaling and thickening at the 
canal and tympanic membrane.  He had minimal saphenous 
varicose veins on the medial aspect of his right leg, and a 
few distended superficial veins on his left.  Muscle spasms 
were observed in the paraspinous muscles at the T-12 and L1 
through L2 areas.  His range of motion showed forward flexion 
to 90 degrees, lateroflexion on the right to 20 degrees, and 
lateroflexion on the left to 30 degrees.  Straight leg 
raising was to 70 degrees, bilaterally, with no back 
discomfort.  Internal and external rotation were negative.  
There was a negative sciatic strain.  Deep tendon reflexes 
were negative.  The spleen was normal.  The other anatomical 
systems were normal.  Diagnoses of recurrent paraspinous 
muscle myopathy, residuals to old trauma; residuals of otitis 
media, bilaterally; and varicosities, bilaterally, were 
recorded.  The examiner advised that subsequent audiological 
and orthopedic evaluations be performed.  

A subsequent VA examination was conducted in July 1953.  The 
radiographic report of the lumbar spine was normal.  On 
objective examination, the veteran stood with the pelvis 
tilted down and forward, but not listed to one side.  No 
scoliosis was evident.  There was increased lumbar lordosis.  
There was no abnormal limitation or discomfort on forward, 
side or backward bending.  Straight leg raising was normal.  

On VA ear, nose, and throat (ENT) evaluation, the veteran 
complained that he had earaches all winter since he was as 
child.  The external canals, tympanic membrane and Eustachian 
tube were normal.  Hearing was 20/20, bilaterally.  Left 
tympanic membrane was intact.  The ENT examination was 
normal.  A diagnosis of sciatic back strain with poor body 
mechanics and overweight was given.  

In response to an RO request for medical information, records 
from Howard H. Steel, M.D., were received in April 1962.  
Dr. Steel noted seeing the veteran on two occasions in March 
1962 for right side back pain.  Tenderness over the 
transverse process of the L5, and a discrepancy in leg 
lengths were observed.  

Private medical evidence, dated in October 1976, was 
associated with the claims folder in July 1977.  In 
correspondence from Arnold H. Levine, M.D., and Irving B. 
Wexler, M.D., it was noted that an X-ray examination revealed 
that there was marked narrowing on the lumbosacral 
intervertebral space indicating disc pathology.  Hypertrophic 
spurring with partial bony bridging was demonstrated in the 
upper and mid lumbar region.  There were degenerative 
arthritic changes in the right apophyseal joint of the 
lumbosacral articulation with narrowing and periarticular 
bony sclerosis.  The sacroiliac joints, hip joints and pelvic 
joints were intact.  Droplets of contrast material from a 
previous myelogram were noted within the lumbosacral spinal 
canal.  A ring-shaped calcification was demonstrated in the 
left upper quadrant of the abdomen, measuring approximately 
1.8 centimeters in diameter.  This possibly represented a 
vascular calcification in the region of the splenic artery.  
There was no evidence of fracture or dislocation.  

Jacob Krause, M.D., reported in his letter that, while the 
veteran was employed as a plumbing inspector, he injured his 
back when he fell into a ditch in January 1974.  Thereafter, 
he sought medical treatment and was placed on "not fit for 
duty" status by his employer.  X-ray studies taken by 
Dr. Wexler were reviewed.  The pelvis was level, and there 
was no list of the spine to either side.  There were 
limitation of motion, pain and muscle spasms observed when 
performing these maneuvers.  There was tenderness on 
percussion over the spinous processes of the 5th lumbar to 
the 2nd sacral vertebra.  The veteran complained of pain to 
pressure exerted within the area of the right superoposterior 
iliac spine and the area of the right sciatic notch.  Also, 
there was pain on straight leg raising.  It was the 
examiner's opinion that the veteran's complaints were the 
result of intervertebral disc within the lumbosacral segment 
of the spine.  He further opined that the veteran's condition 
was the result of the January 1974 incident and subsequent 
injuries inflicted on his back.  The physician related that 
the nature of the veteran's disability precluded him from 
continuing to work as a plumbing inspector.  

In July 1977, the veteran was adjudged permanently disabled 
and awarded Workmen's Compensation as the result of 
intervertebral disc herniations.  Findings in the report 
included an opinion by the veteran's physician that, while 
the veteran might have had some degree of preexistent 
abnormality as a result of prior injuries, the "incident of 
February 11, 1976," markedly aggravated the situation until 
it finally came to the condition which the physician observed 
at the time of his examination.  

Private medical evidence from physicians, Michael J. Joyce, 
M.D., Joseph V. Pogonis, D.O., and Robert Stanek, M.D., were 
included in the clinical evidence in December 1991 and 
February and April 1992.  Dr. Pogonis indicated, in his 
November 1991 correspondence, that he had been treating the 
veteran for a back disorder and varicose veins since 1982.  
The physician indicated that the varicose veins had gotten 
worse over the years with venous stasis, some mild peripheral 
edema and tenderness in the right lower extremity.  

In a December 1991 statement, Dr. Joyce related that he had 
been treating the veteran for a back disorder since 1987.  It 
was his assessment that the veteran's orthopedic complaints 
were the result of severe degenerative arthritis of the 
lumbar spine and spinal root compression syndromes that were 
confirmed by objective and radiographic findings.  

Dr. Stanek stated, in January 1992, that the veteran 
complained of diminished hearing as the result of injury 
sustained in service in 1943.  A CAT scan was performed and 
showed that there was mild sinusitis.  There was deformity of 
the septum on the right.  Both tympanic membranes revealed 
some thickening and areas of healed perforation.  The larynx 
appeared normal.  An audiogram revealed sensorineural hearing 
loss at approximately 30 decibels, bilaterally.  
Discrimination was excellent, and there was good middle-ear 
mobility.  Both tympanic membranes were sealed.  There was no 
evidence of a conductive hearing loss.  It was the 
physician's impression that the veteran had a sensorineural 
hearing loss that was consistent with his age or might be in 
part due to previous noise exposure.  The examiner noted that 
it was difficult to determine the exact etiology of the 
hearing loss, but added that the veteran believed it was the 
result of war injury.  

VA examinations were conducted in December 1991 and January 
1992.  In the mental disorder evaluation, it was noted that 
the veteran served in two tours of service.  He served as a 
machine gunner in the first period of service and was 
involved in combat in North Africa.  He admitted to painful 
memories and flashbacks of his combat experiences.  The 
medical history noted that the veteran had a poor view of his 
mother and grandfather.  He had received outpatient 
psychiatric treatment by three physicians who provided 
variant explanations for his anger.  The mental status 
evaluation revealed that the veteran was casually dressed and 
appropriately groomed.  There was no evidence of psychotic 
process.  His thinking was organized, but he was occasionally 
circumstantial.  His affect was appropriate.  The veteran did 
not appear anxious or depressed.  His anger was very 
prominent as he described different conflicts with people 
throughout his history.  It was the examiner's impression 
that the veteran appeared to have genuine flashbacks, but 
they were infrequent.  There was insufficient symptomatology 
to meet the criteria for PTSD.  

On the January 1992 examination, the veteran reported that he 
injured his back after making a parachute jump in 1943 and in 
a calisthenics drill.  He also reported being blown out of a 
foxhole and developing a hearing loss.  He said that he 
developed varicose veins in World War II.  Subjectively, he 
complained of poor range of motion in his back.  He 
complained of difficulty sitting, standing or walking for 
prolonged periods and problems arising from a sitting 
position.  An X-ray examination revealed bridging osteophytes 
at all levels of the lumbosacral spine with intervertebral 
disc narrowing at the L5 - S1 level.  There was a rounded 
rim-like calcific density approximately 2 centimeters near 
the left kidney.  Objective observation revealed mild 
swelling and dilated tortuous veins of the greater saphenous 
system on the right leg from mid calf to the popliteal space.  
A venotomy had been performed on the left leg.  In the 
orthopedic evaluation, the veteran indicated that he could 
not bend or lift over 75 pounds.  He had constant back pain 
that was worse in cold and damp weather.  Range of motion 
studies revealed that he had forward flexion to 60 degrees, 
backward extension to 15 degrees, left flexion to 15 degrees, 
and right flexion to 25 degrees.  Finally, there was a linear 
scar, nonfixed, on the right hand.  Otherwise, the right hand 
functioned normally.  Diagnoses of right-sided varicose veins 
and venous insufficiency; residual scar on the right hand 
palm; and lumbosacral strain with pain radiating into the 
legs with decreased range of motion were recorded.  

A treatment summary from a licensed psychologist, Donald E. 
Jennings, Ed.D., was included in the clinical evidence in 
June 1992.  The examiner had treated the veteran for 
approximately six months.  Overviews of the veteran's service 
and post service histories were provided.  After discharge 
from the military, the veteran received training and worked 
in the plumbing field until his medical retirement in 1975.  
He also remained active in the Coast Guard auxiliary and 
attended social functions sponsored by World War II groups 
with which he was affiliated.  The examiner suggested that 
the veteran had shown a history of interpersonal conflicts 
with supervisors, co-workers and neighbors.  The veteran 
admitted to keeping firearms in his home.  He also related 
that he never seriously considered suicide or formulating any 
type of plan to carry out a suicidal attempt.  Overall, the 
examiner opined that the veteran's exposure to combat, and 
witnessing the death of his friends, at such a young age, 
were experiences from which he never recovered.  Moreover, it 
was the examiner's belief that the veteran's military 
experience was a major contributing factor in the development 
of PTSD, which had been active for an extended period of 
time.  

In the September 1992 hearing, the veteran continued to 
reiterate contentions already noted in the record.  The 
veteran provided descriptions of traumatic events from his 
combat experience.  He stated that he injured his back on two 
occasions in service.  He maintained that, while in service, 
an ammunition dump blast explosion had carried him several 
feet into the air.  As a result, he noticed ringing in his 
ears that continued on an intermittent basis.  The veteran 
testified that he had to purchase a hearing amplification 
device because the left ear condition diminished his hearing 
over the years.  He said that he currently had a right ear 
hearing loss as well.  

Correspondence, dated in February 1993, from a private 
physician, Dr. Joyce, was received in March 1993.  Based upon 
a reported history of a back injury in service provided by 
the veteran and the treatment provided to the veteran by 
Dr. Chance in 1946, Dr. Joyce related that there was some 
evidence that the veteran had injured his back and was 
subsequently treated for that injury by Dr. Chance following 
service.  

VA again examined the veteran in March and April 1993.  
Subjectively, the veteran complained of increasing pain in 
the back of the neck and low back that radiated into the 
buttocks and down into the legs.  X-ray examinations of the 
cervical and lumbar spines revealed that there was diffuse 
idiopathic skeletal hyperostosis (DISH); extensive discogenic 
changes at the L5 - S1 disc; and extensive vascular 
calcifications in the lumbar spine.  The cervical spine 
showed discogenic and degenerative changes of the lower 
cervical spine and DISH as well.  On physical examination, 
the veteran ambulated with a limp.  There were prominent 
varicose veins present in the right lower extremity.  There 
was a surgical scar at the back of the left leg from a prior 
surgery.  There were muscle spasms in the lower cervical and 
lumbar spines.  There was forward flexion of the cervical 
spine to 35 degrees, backward extension to 30 degrees and 
lateral rotation to 25 degrees.  Further attempts in the 
performance of these maneuvers caused discomfort.  The lumbar 
spine had forward flexion to 45 degrees and lateral rotation 
to 25 degrees.  Skin rolling over the lumbar region of the 
back caused skin tightening and discomfort.  Neurological 
findings revealed that there was weakness shown.  Knee jerks 
were positive, bilaterally.  There was an absence of ankle 
jerks.  There was decreased sensation to pinprick and 
vibration in the left upper mid calf and ankle.  Straight leg 
raising was limited.  As for the right hand scar, it was 
described as a small "barely visible" well healed, nontender 
scar in the right hand palm.  Diagnoses of right hand scar; 
varicose veins, bilateral, right greater than left; and 
chronic low back pain and peripheral neuropathy were given.  

The VA audiological evaluation related that the veteran 
sustained blast injuries to his ears in World War II.  He 
complained of impaired hearing.  He made no mention of having 
tinnitus.  An examination showed the external canals to be 
intact, and there was cerumen present in the left ear.  
Visual portions of the tympanic membranes were intact.  There 
was evidence of healing in the tympanic membranes, possibly 
due to a blast injury.  Audiological testing revealed that 
the speech reception threshold was 35 decibels, bilaterally.  
Speech discrimination was 96 percent, bilaterally.  Diagnosis 
of sensorineural hearing loss, bilaterally, was given.  A 
hearing aid evaluation was suggested.  

On VA mental disorder examination, the veteran's psychiatric 
disability was manifested by flashbacks, nightmares, 
depression, violent temper, isolation, nervousness and no 
interest in social or pleasurable activities.  He received 
counseling every two weeks and his symptoms were controlled 
with medication.  The mental status evaluation revealed that 
the veteran appeared his stated age.  He was suitably 
dressed.  He was tense and restless at times.  Hallucinations 
and feelings of persecution were denied.  He provided 
reluctant answers and at times was circumstantial.  Emotional 
reaction was moderately depressed.  He was oriented, and his 
memory was intact.  Insight and judgment were fair.  A 
diagnosis of PTSD, delayed, moderate, was recorded.  

Private medical evidence, dated from April to July 1993, 
pertaining to treatment for back and psychiatric disorders 
and an unrelated heart disability, was associated with the 
claims folder in July and August 1993.  A treatment summary 
from Comprehensive Sports Care Specialists documented that 
physical therapy had been received.  The veteran complained 
of marked weakness down the left lower extremity with pain in 
the buttocks and both lower extremities.  He also had 
constant pain and achiness in the low back, scapular and 
shoulders.  His objective measurements were noted as follows: 
10 degrees of lumbar flexion, 6 inches of lumbar extension, 
75 degrees of trunk rotation bilaterally, which was an 
increase of 10 degrees on the left, and 10 inches of 
hamstring flexibility.  

In an April 1993 treatment note, and in an October 1994 
treatment summary, D. E. Jennings, related that the veteran 
continued to be treated for PTSD and would require lifelong 
psychological attention.  He opined that the veteran had been 
suffering from PTSD since his discharge from the military and 
that this disorder interfered with his ability to make a 
psychological adjustment to civilian life.  It was the 
examiner's assessment that the veteran met the criteria 
necessary for the PTSD diagnosis.  

Dr. Jimenez performed orthopedic and electromyographic 
examinations on the veteran in July 1993.  The physical 
examination continued to show tenderness, pain and diminished 
range of motion in the low back and atrophy in the left lower 
extremity.  An electrodiagnostic examination showed a 
bilateral lumbosacral radiculopathy in the L5, S1 myotomal 
distribution.  There was an increased incidence of axonal 
degeneration, but the motor units on maximal contraction and 
recruitment were normal.  It was the examiner's impression 
that the electrodiagnostic examination was not consistent 
with a lumbosacral plexopathy, myopathy, or motor neuron 
disease.  

Treatment notes from Dr. Joyce, dated from 1992 to 1994, 
documented the complaints of low back pain radiating into the 
buttocks and thigh.  Diagnoses of degenerative joint disease 
secondary to radiculopathy and low back syndrome with sciatic 
neuritis on the left, chronic, were given.  The veteran was 
prescribed physical therapy in December 1992, and steroid 
epidural injections in the lumbar spine in August 1993.  

VA examinations were performed in May and June 1995.  The 
examination report indicated that the veteran was scheduled 
for a stomach evaluation, but had no stomach-related 
complaints.  His complaints pertained to impaired hearing and 
increased pain related to varicose veins.  On physical 
examination, there was a linear surgical scar on the left 
lower extremity from the distal leg to the mid thigh.  The 
right leg had a segment of varicose vein that was continuous 
from the mid calf to the mid thigh medially.  The distal 
portion was tortuous and dilated.  He had a 4-centimeter 
linear scar that was medial and parallel to the distal palmar 
crease in the right palm.  The right hand functioned 
normally.  Diagnoses of residual scar, right palm, varicose 
veins, no evidence of chronic venous insufficiency, and 
impaired hearing were recorded.  

On a VA psychiatric evaluation, it was noted that the veteran 
was last employed in the 1960's as a plumbing inspector.  He 
received individual monthly treatments, and his symptoms were 
controlled with Zoloft and Xanax.  The veteran complained of 
restless sleep, frequent nightmares, startled responses, 
flashbacks, being easily angered, agitation, occasionally 
violent, panic attacks, depression, occasional suicidal 
ideations, and social isolation.  The mental status 
evaluation indicated that the veteran appeared moderately 
tense.  He provided relevant answers and was coherent.  The 
veteran denied hallucinations.  He was suspicious, but no 
expressions of persecution were elicited.  The veteran 
appeared depressed.  He was oriented in all spheres, and his 
insight and judgment were fair.  A diagnosis of PTSD, 
chronic, aggravated by physical conditions, was given.  He 
had a global assessment of functioning (GAF) of 40.  

On ENT evaluation, the veteran related that he developed 
long-term hearing loss as the result of noise exposure.  At 
the time of the examination, he wore two amplification 
devices.  He complained of constant high-pitched tinnitus.  
He denied vertigo or otalgia.  Examination of the right ear 
revealed tympanosclerosis with scarring.  Otherwise, it was 
translucent.  The left ear showed severe retraction in the 
tympanic membrane, but it too was translucent.  Authorized 
audiological evaluation was performed on June 6, 1995, and 
June 8, 1995.  The average pure tone threshold of the right 
ear was found to be 43 decibels and the left ear was 
40 decibels.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and 96 percent in the 
left ear.  A diagnosis of sloping mild to severe 
sensorineural hearing loss at 500 hertz and above with good 
speech discrimination was made.  Tympanograms were within 
normal limits, bilaterally.  

Another VA mental disorder examination was conducted in 
September 1997.  A brief overview of the veteran's military 
history was provided.  His objective complaints concerned his 
ability to become easily angered.  He was never hospitalized 
for his psychiatric disability.  The veteran related that his 
medication and individual therapies helped to control his 
symptoms.  Accurate information concerning the frequency of 
the veteran's dreams or nightmares could not be obtained.  
However, the veteran related that viewing the terrain in 
Bosnia on newscasts relating trouble in that area caused him 
to revisit many traumatic and painful memories of his time 
spent in Italy.  

The VA examiner had an opportunity to compare the veteran's 
symptoms with the criteria necessary for a PTSD diagnosis 
under DSM-IV.  It was concluded that the veteran did 
experience a trauma and was reliving these events by 
intrusive dreams and recollections.  The frequency and extent 
of the disturbances were difficult to determine due to lack 
of specificity by the veteran.  It was further observed that 
the veteran tried to avoid thoughts and feelings associated 
with the trauma or activities that could arouse his 
recollections.  The veteran had a restricted range of affect 
because he was somewhat detached.  He continued to have sleep 
disturbance, difficulty concentrating, angry outbursts, 
depression, exaggerated startled responses and occasional 
suicidal ideations.  The mental status evaluation revealed 
that the veteran was somewhat congenial and circumstantial in 
response to questions and was clearly irritable and anxious 
at times.  He had an overall sense of impatience.  He did not 
become tearful or particularly saddened or appear depressed.  

The PTSD diagnosis was continued, and it was found that the 
veteran met the criteria for such diagnosis under DSM-IV.  
However, due to the fact that the veteran was a poor 
historian, it was difficult for the examiner to determine to 
what extent PTSD disrupted his daily life.  A GAF in the 55 
to 60 range was given.  






Legal Analysis

A.  Service Connection

A claimant seeking benefits under the law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has a duty to assist the 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the claimant has presented a well-grounded claim; 
that is, a claim which is plausible.  If he has not presented 
a well-grounded claim, his appeal must fail, and there is no 
duty to assist him in further development of his claim, as 
any such additional development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. 
§ 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the service injury or 
disease and the current disability (medical evidence).  The 
nexus required may be a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection can be awarded for disease or disability 
incurred or aggravated or presumed to have been incurred in 
the line of duty while service in the active military, naval 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1999).  Service connection may also be granted for a disease 
first diagnosed after service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  In the case of any veteran who engaged in combat 
with the enemy in active service, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation in said service, and, to that end, every 
reasonable doubt shall be resolved in favor of the veteran.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.303(d).  It must be 
noted, however, that these provisions deal with the question 
of whether a particular disease or injury incurred in 
service, that is, what happened then, and not the question of 
either current disability or a nexus to service, as to both 
of which competent medical evidence is generally required.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992), Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), Grottveit v. Brown, 
5 Vet. App. 91 (1993).  These provisions do not establish 
service connection for a combat veteran, but relax the 
evidentiary requirements for determining what happened in 
service.  The veteran must then establish that the claim is 
well grounded by medical evidence showing a nexus between a 
current disability and service.  See Caluza v. Brown, 
7 Vet. App. 498, 507 (1995).  



Back Disorder

After reviewing the evidentiary record, the Board concludes 
that the veteran's claim of service connection for a back 
disorder is well grounded.  

The Board notes that the veteran had complaints of low back 
pain during his second period of service and diagnosis of a 
lumbosacral strain in 1951 when he related that he sustained 
a back injury during his first period of active duty during 
World War II.  The initial VA examination performed shortly 
after service also found that he had recurrent paraspinous 
muscle myopathy as the residual of old trauma.  

As explained in Caluza v. Brown, supra, in order for a claim 
to be well grounded, there must be competent evidence or a 
current disability (a medical diagnosis).  There must also be 
competent evidence showing incurrence or aggravation of a 
disease in service (lay or medical evidence); a nexus between 
the inservice injury and the current disability (medical 
evidence).  The nexus required may be satisfied by a 
presumption that certain diseases manifested in themselves 
within certain prescribed periods are related to service.  
Traut v. Brown, 6 Vet. App. 495 (1994); Goodsell v. Brown, 
5 Vet. App. 36 (1993).  

The post service records in this case do show evidence of a 
continuity of symptomatology and treatment for a back 
disorder after service.  Dr. Chance related treating the 
veteran for inflammation on the vertebrae and neuritis of the 
back from 1946 to 1953.  Diagnoses of sciatic back strain and 
tenderness over the L5 area were made in 1953 and 1962.  The 
veteran also is shown to have injured his back on more than 
one occasion in work-related accidents in 1974, and 
intervertebral disc disease was subsequently detected by 
myelogram.  However, there is medical opinion suggesting that 
the veteran had a back disorder which was etiologically 
related to an earlier injury.  

The Board has considered the contentions raised by the 
veteran in his various personal statements and hearing 
testimony that his back disorder originated in service.  Lay 
assertions by the veteran that his symptoms were caused by an 
inservice back injury may not be probative because lay 
persons (i.e., persons without medical expertise), are not 
competent to offer medical opinions or diagnoses.  Moray v. 
Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 
5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

However, the medical history of a low back injury "in 1943 in 
Army" noted on the veteran's April 1951 medical examination 
for service reentrance is credible in the Board's opinion in 
order to render the claim well grounded.  As such, this 
recorded medical history does constitute competent evidence 
that the veteran had a back injury in his initial period of 
service.  See LaShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Significantly, as pertinent to the nexus requirement of a 
well-grounded claim, Dr. Joyce in his submitted statement 
does tend to suggest that the veteran had back disability 
related to an inservice injury.  

In essence, as the veteran has provided competent evidence to 
support his assertions, the Board finds that the claim of 
service connection for a back disorder to be well grounded.  


Left Ear Condition

The Board recognizes that the veteran, a light machine 
gunner, likely had exposure to acoustic trauma in service.  
In addition, his assertions that he currently is experiencing 
tinnitus are credible.  He reported having constant high-
pitched tinnitus and a history of long-term hearing problems 
in connection with his recent VA examination.  The veteran is 
competent to report observable symptoms, such as ringing in 
his ears and hearing problems.  Given the evidence showing 
left ear problems in service and shortly thereafter and the 
current competent evidence of tinnitus, the Board finds that 
the veteran's claim of service connection for tinnitus is 
well grounded.  

The first medical evidence of a left ear hearing loss dates 
from early 1992, almost four decades after service, at which 
time a bilateral sensorineural hearing loss was noted by a 
private physician.  The recent VA examination seemed to 
relate his current hearing disability to the noise exposure 
in connection with service.  In light of the medical evidence 
showing left ear problems in service and thereafter, the 
Board finds that the claim of service connection for left ear 
hearing loss is well grounded.  

The veteran also seeks service connection for otitis media.  
The service medical records show that the veteran was 
diagnosed on two occasions, in August 1945 and April 1952 
with otitis media.  The VA examination shortly after service 
also noted findings of thickening of the left tympanic 
membrane.  Given his current findings of left ear problems, 
the Board finds that the veteran has presented a well-
grounded claim of service connection for otitis media.  


B.  Increased Rating

A claim for an increased evaluation is well grounded if the 
claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the 
veteran has asserted that his service-connected disabilities 
have worsened greater than the current evaluations, and has, 
thus, stated well-grounded claims.  

When a claimant has presented a well-grounded claim, the VA 
has a duty to assist in the development of facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  In this case, the RO has 
obtained treatment records, accorded the veteran an 
examination, and provided him the opportunity to testify at a 
personal hearing, thereby satisfying the duty to assist him.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires the medical reports be interpreted 
in light of the whole-recorded history, and that each 
disability must be considered from the point of view whether 
the veteran is working or seeking work.  38 C.F.R. § 4.7 
provides that, where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  The VA has a 
duty to acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Although regulations require that, in 
evaluating a disability, the disability be viewed in relation 
to its whole history, the present level of disability is a 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  


Post-Traumatic Stress Disorder

VA has amended the criteria for rating mental disabilities, 
including PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1997).  These amendments came effective on November 7, 1996.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also VAOGCPREC 69-90 
(O.G.C. Prec. 69-90).  Thus, the veteran's psychiatric 
disorder must be evaluated under both the old and the new 
rating criteria to determine which version is most favorable 
to him.  

Under the old criteria, a 70 percent evaluation requires 
severe impairment of social and industrial adaptability.  A 
100 percent evaluation was assigned when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; or there 
must be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought; or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or the veteran must be demonstrably 
unable to obtain or retain employment.  Johnson v. Brown, 
7 Vet. App. 95 (1994).  

The revised schedular criteria embody the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition.  Under the revised 
schedular criteria, a 70 percent evaluation envisions a 
lowered occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
Suicidal ideation; obsessional rituals which interfere with 
routine activity; speech intermittently illogical, obscure, 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstance (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Code 9411 (1999).  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
Gross impairment and thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation or own name.  Id.  

Based on the most recent clinical evidence, the Board finds 
that the symptomatology of the veteran's psychiatric disorder 
warrants an evaluation no greater than the currently assigned 
70 percent.  The record shows that an increased rating of 
70 percent was awarded in February 1996 based on the old 
criteria for mental disorders.  After the September 1997 VA 
psychiatric examination, the RO reviewed the veteran's PTSD 
under the new criteria in a December 1997 supplemental 
statement of the case.  Therefore, the matter need not be 
remanded for consideration of the PTSD disability under the 
revised regulation.  

The most recent clinical evidence, comprised of the 1995 and 
1997 VA examinations and private psychological evaluations, 
has consistently reported that the veteran suffers from sleep 
disturbance, intrusive recollections and flashbacks.  
However, he has maintained a marital relationship with his 
spouse for 49 years.  He continues to be active in auxiliary 
military organization even though his relationships with 
other members are somewhat tense.  The records do not show 
evidence of more than severe social and industrial 
impairment, impaired communication, persistent delusions or 
hallucinations, inappropriate behavior, disorientation or 
inability to maintain close relationships.  

Further, the evidence does not show the veteran's PTSD alone 
demonstrably precludes him from obtaining and retaining 
substantially gainful employment.  The Board notes in this 
regard that the veteran already has been granted a total 
compensation rating based on individual unemployability 
attributable to all of his service-connected disorders.  

In light of the foregoing reasons and bases, it is the 
determination of the Board that the preponderance of the 
evidence is against the veteran's claim and, thus, there is 
no doubt to be resolved in his favor.  


Right Hand Scar

Under the Diagnostic Code 7800, a 10 percent evaluation is in 
order where a scar is moderately disfiguring and involves the 
head, face or neck.  Diagnostic Code 7803 provides a 10 
percent evaluation for superficial poorly nourished scars 
with repeated ulcerations.  Under Diagnostic Code 7804, a 
10 percent evaluation is warranted for superficial scars, 
which are tender and painful on objective demonstration.  
Diagnostic Code 7805 instructs that scars may be evaluated on 
the basis of any related limitation of function of the body 
parts, which they affect.  38 C.F.R. Part 4, Codes 7800,7804, 
7805 (1999).  

The Board finds, based on the evidence of record, that an 
increased evaluation is not warranted for the 
service-connected scar.  The 1995 VA examination report 
stated that the right hand scar was not disfiguring.  
Furthermore, the scar was not located on the head, face or 
neck such as to warrant evaluation under Diagnostic 
Code 7800.  Furthermore, the scar was not shown on the VA 
examination in 1995 to be poorly nourished with repeated 
ulceration, tender or painful, or to result in any limitation 
of function.  As such, the Board finds that the preponderance 
of the evidence is against the claim for an increased rating 
for the service-connected right hand scar.  



ORDER

As a well-grounded claim of service connection for a low back 
disorder has been presented, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  

As a well-grounded claim of service connection for a left ear 
disorder, to include left ear hearing loss, tinnitus and 
otitis media, has been presented, the appeal to this extent 
is allowed, subject to further action as discussed 
hereinbelow.  

An increased rating for the service-connected PTSD is denied.  

An increased rating for the service-connected residual right 
hand scar is denied.  






REMAND

The veteran's varicose veins are rated by the RO under 
Diagnostic Code 7120 as 30 percent disabling.  Diagnostic 
Code 7120 was amended, effective on January 12, 1998.  The 
amendment revised the method of evaluation of varicose veins 
so that criteria applied to a single extremity with 
provisions for separately rating bilateral involvement.  

As noted hereinabove, the Court has stated that, when laws or 
regulations change after a claim has been filed or reopened, 
but before the administrative or judicial appeal process is 
completed, the version of the law most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  Here, either the amended or current rating criteria 
may apply, whichever are most favorable to the veteran.  The 
veteran must be afforded a review of his case under the new 
criteria.  

The Court has stated that, when the Board addresses a 
question in its decision that was not addressed by the RO, 
the Board must consider whether the veteran has been afforded 
adequate notice and opportunity to submit evidence or 
argument, as authorized by law, so that the Board does not 
prejudice the veteran in its opinion by denying those rights.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Here, the 
veteran must be afforded an opportunity to submit evidence 
and argument in response to the new regulations.  The RO must 
therefore review the case, applying the regulations most 
favorable to the veteran, whether new or old, and either 
issue a new rating decision, if an increase is in order, or 
provide a supplemental statement of the case reflecting and 
referencing the new rating criteria.  

In addition, as well-grounded claims of service connection 
for a low back disorder and a left ear disorder have been 
presented, further development is indicated in this regard.  

In light of the action requested hereinbelow, the Board also 
defers further discussion of the issue of an increased rating 
for the service-connected the residuals of the perforated 
left tympanic membrane, pending completion of requested 
development.  

Accordingly, this case is REMANDED for the following 
development:  

1.  The RO should take appropriate steps 
in order to obtain all VA and non-VA 
treatment records referable to treatment 
received by the veteran for the claimed 
low back and ear disorders and the 
service-connected varicose veins 
subsequent to those on file.  

2.  The veteran should be scheduled for a 
VA examination in order to determine the 
current severity of his service-connected 
varicose veins.  All indicated tests and 
studies should be performed.  The claims 
folder and the old and new criteria for 
Diagnostic Code 7120 must be made 
available to the examiner for use in the 
study of the veteran's case and the 
examiner should note in writing that the 
claims file and the old and new criteria 
for Diagnostic Code 7120 were provided.  
The examiner should first list the 
findings in relationship to the old 
criteria and state that the findings are 
in relationship to that criteria and then 
make findings in relation to the new 
criteria and state that the findings are 
relation to the new criteria.  

3.  The veteran also should be VA 
examinations in order to determine the 
nature and likely etiology of the claimed 
low back disorder and left ear disorders.  
All indicated testing should be done in 
this regard.  The claims folder should be 
review by the examiner in connection with 
the evaluation.  Based on his/her review 
of the case, the examiner should offer an 
opinion as to the likelihood that the 
veteran has current low back disability 
or left ear disability manifested by 
hearing loss, tinnitus and otitis media 
due to disease or injury which was 
incurred in or aggravated by service or 
as the result of the service-connected 
residuals of the perforated left tympanic 
membrane.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's remaining 
claims.  If that determination is adverse 
to the veteran in any way, he and his 
representative should be furnished with a 
supplemental statement of the case that 
contains a proper summary of the relevant 
evidence as well as a citation and 
discussion of the applicable laws and 
regulations.  A reasonable period of time 
should be allowed for reply.  

Thereafter, the appeal should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until he receives further notice.  The Board 
expresses no factual or legal opinion as to the ultimate 
disposition warranted.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals




 

